COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  VICTOR URRUTIA,                              §               No. 08-18-00035-CR

                       Appellant,              §                 Appeal from the

  v.                                           §        County Criminal Court at Law No. 1

  THE STATE OF TEXAS,                          §             of El Paso County, Texas

                       State.                  §               (TC# 20160C10391)

                                               §
                                           ORDER

        The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 24, 2018. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BECONSIDERED

BY THIS COURT.

        It is further ORDERED that Mary Ann Marin, Official Court Reporter for the County

Criminal Court at Law No. 1, for El Paso County, Texas, prepare the Reporter’s Record for the

above styled and numbered cause and forward the same to this Court on or before August 24,

2018.

        IT IS SO ORDERED this 30th day of July, 2018.


                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.